Citation Nr: 0832059	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  06-08 881	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to September 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  After the decision was entered 
jurisdiction was transferred to St. Petersburg, Florida.

The Board denied the veteran's claim in February 2008.  In 
July 2008, the veteran's attorney and the VA's General 
Counsel filed a joint motion with the United States Court of 
Appeals for Veterans Claims (CAVC) to vacate the Board's 
decision and remand the case.  CAVC granted the motion.  The 
basis for the motion was VA's failure to satisfy its 
statutory mandate to provide an adequate statement of reasons 
or bases and VA's failure to satisfy its duty to assist.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires that there be medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred. 38 C.F.R. § 3.304(f) 
(2007).  In addition, in cases involving claims of personal 
assault, evidence from sources other than the appellant's 
service records may corroborate the veteran's account of the 
stressor incident.  38 C.F.R. § 3.304(f)(3) (2007).  

The veteran testified that his stressor involved an incident 
in which a fellow soldier threw a "Molotov cocktail" under 
the veteran's bed "around 1979" in retaliation for the 
veteran's report of the other soldier to the platoon sergeant 
for failure to have a proper uniform.  He said that his arm 
was singed by the resultant fire but that it was a minor 
injury and he did not seek medical treatment.  The veteran 
indicated that he spoke to his Company Commander and Platoon 
Sergeant about the incident. 

The veteran has not been sent the necessary notice, in 
compliance with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), 
that relates directly to his claim for service connection for 
PTSD.  The Board notes that the RO generally advised the 
veteran of the evidence/information required to substantiate 
a claim for entitlement to service connection.  However, the 
veteran should be specifically informed of the type of 
information or evidence necessary to substantiate a claim of 
service connection for PTSD, as well as which evidence VA 
would seek to provide and which information or evidence the 
veteran was to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This is especially important in claims 
of service connection for PTSD based on personal assault.  
(The parties to the joint motion appear to have agreed that 
the stressful experience noted by the veteran involved 
personal assault.)  Notice of the kind of evidence that might 
corroborate the occurrence of a personal assault as noted in 
38 C.F.R. § 3.304(f)(3) (2007) should be provided.  

VA outpatient treatment reports dated in November 2004 
document that the veteran was diagnosed with non-combat PTSD 
in October 2004.  The examiner did not provide the basis for 
the diagnosis or the specific stressor(s).  A February 2005 
letter from the Hudson Valley VA Health System reveals that 
the veteran was admitted to VA for a 45-day residential 
treatment program in January 2005.  The veteran was diagnosed 
with PTSD, dysthymia, and polysubstance dependence.  The 
examiner failed to provide the basis for the diagnosis or 
identify the specific stressors upon which the diagnosis was 
based.  VA outpatient treatment reports reveal that the 
veteran was also diagnosed with PTSD and schizoaffective 
disorder in September 2005.  The examiner again failed to 
provide the basis for the diagnosis or the specific 
stressor(s).  In order to properly assess the veteran's PTSD 
claim, a VA psychological examination should be accomplished.   

The Board notes that subsequent to the joint motion the 
veteran submitted a statement from a sergeant who served with 
the veteran.  This individual reported that there was an 
incident involving the veteran and another soldier in March 
1979 in which a fire bomb was thrown and the veteran was hit.  
In an accompanying statement, the veteran requested that his 
case be returned to the agency of original jurisdiction for 
consideration of this statement.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and 
ensure that all notification actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2007) are fully complied with and 
satisfied.  See also 38 C.F.R. § 
3.159 (2007).  Specifically, the 
veteran should be told to submit 
detailed information regarding his 
claimed in-service stressor, 
including the dates, times, and 
locations of the claimed stressor, 
and the parties involved.  38 
U.S.C.A. § 5103(a) (West 2002).  In 
addition, the veteran should be 
informed that in cases involving 
personal assault, evidence from 
sources other than the service 
records may corroborate the 
veteran's account of the stressor 
incident(s).  38 C.F.R. § 
3.304(f)(3) (2007).  He should be 
instructed regarding the specific 
types of evidence that may be used 
to corroborate personal assault.  
Id.  

2.  After completion of the above 
action, the veteran should be 
afforded a VA psychological 
examination.  Prior to the 
interview, all indicated studies, 
tests and evaluations deemed 
necessary should be performed, but 
should specifically include 
psychological testing, including 
tests to determine whether the 
veteran in fact now experiences 
PTSD.  (The examiner is advised that 
the veteran received a diagnosis of 
non-combat PTSD in October 2004, 
diagnoses of PTSD, dysthymia, and 
polysubstance dependence in January 
2005, and diagnoses of 
schizoaffective disorder and PTSD in 
September 2005.)  The examiner 
should also determine whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner 
should comment upon the link between 
the current symptomatology and any 
in-service stressor reported by the 
veteran.  Consideration should be 
given to evidence that might tend to 
support or corroborate the 
occurrence of a personal assault, 
such as evidence of behavioral 
changes, etc.  38 C.F.R. § 
3.304(f)(3).  (If the examiner 
concludes that an in-service 
personal assault led to the 
development of PTSD, the evidence 
relied on to conclude that the 
assault occurred should be 
specifically noted.)  The report of 
examination should include a 
complete rationale for all opinions 
expressed.

The AMC should ensure that the 
examination report complies with 
this remand and the questions 
presented in the AMC's examination 
request.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2007).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If 
the benefit sought is not granted, 
the veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




